546 S.E.2d 386 (2000)
353 N.C. 275
STATE of North Carolina
v.
Elisa Lee MONTFORD.
No. 414P00.
Supreme Court of North Carolina.
December 20, 2000.
James Q. Wallace, Morehead City, for Montford.
K.D. Sturgis, Assistant Attorney General, William David McFadyen, Jr., District Attorney, for State.
Prior report: 137 N.C.App. 495, 529 S.E.2d 247.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 20th day of December 2000."